382 F.2d 1020
LACLEDE STEEL COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 24383.
United States Court of Appeals Fifth Circuit.
Oct. 18, 1967.

Malcolm L. Monroe, Jerry A. Brown, New Orleans, La., Abe J. Garland, Milton H. Tucker, St. Louis, Mo., Monroe & Lemann, New Orleans, La., Lewis, Rice, Tucker, Allen & Chubb, St. Louis, Mo., for appellant.
Norton L. Wisdom, Sp. Asst. U.S. Atty., New Orlenas, La., Roger P. Marquis, Atty., Dept. of Justice, Edwin L. Weisl, Jr., Asst. Atty. Gen., Washington, D.C., Louis C. LaCour, U.S. Atty., New Orleans, La., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
On a prior appeal a judgment awarding compensation in condemnation to a number of claimants, including Laclede Steel Company, was reversed.  United States v. Michoud Industrial Facilities et al., 5 Cir., 322 F.2d 698.  After a remand to the district court all but two of the claimants made settlements with the United States.  One of these accepted an award of the district court.  The other, Laclede Steel Company, has appealed from the judgment awarding compensation to it.  The question presented is primarily one of fact.  It is the conclusion of this Court that the findings of fact and conclusions of law were proper on the evidence disclosed by the record and under the prior decision of this Court.  The judgment fo the district court is free from error and is


2
Affirmed.